DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action has been issued in response to amendments filed 24 March 2020.
Claims 1 – 20 are pending.
Applicant’s remarks been fully considered and are persuasive.  The objections of Office Action mailed 22 March 2021 has been withdrawn. 
The claims, as amended below, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Ledesma (Reg. No. 57,181) on 01 April 2021.
The application has been amended as follows: 
Claims
10. (Currently Amended)  The cache unit of Claim 1, wherein the write set does not include an entry locator of one of the plurality of entries that does not store a data item that includes a change that has not yet been stored in the memory.

20.  (Currently Amended)  The method of Claim 11, wherein the write set does not include an entry locator of one of the plurality of entries that does not store a data item that includes a change that has not yet been stored in the memory.

Reasons for Allowance
Claims 1 – 20 were previously indicated as allowable over prior art in Quayle Action mailed 22 March 2021.  However, the claims were not in condition for allowance due to outstanding objections.  Since the claims have been amended to address said outstanding objections, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Additional Remarks
Applicant’s remarks with respect to priority benefit of claims 10 and 20 have been found persuasive.  Therefore, claims 10 and 20 are entitled to priority benefit of parent application 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHIE YEW/            Examiner, Art Unit 2139